Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 1 of 20 PageID: 12




                  EXHIBIT A
      MER-L-001578-20 09/04/2020 11:51:31 AM Pg 1 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 2 of 20 PageID: 13




COSTELLO & MAINS, LLC
By: Drake P. Bearden, Jr.
Attorney I.D. No. 039202009
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                                                :
SHAUN SIMMONS,                                  :    SUPERIOR COURT OF NEW JERSEY
                                                :    MERCER COUNTY - LAW DIVISION
                      Plaintiff,                :
                                                :          CIVIL ACTION
vs.                                             :
                                                :
AMAZON.COM SERVICES, INC., MIKE                 :    DOCKET NO:
MENNO, TYLER HOUPT and JOHN                     :
DOES 1-5 AND 6-10,                              :
                                                :
                      Defendants.               :    COMPLAINT AND JURY DEMAND



        Plaintiff, Shaun Simmons, residing in the State of New Jersey, by way of Complaint

against the Defendants, says:

                                     Preliminary Statement

        Plaintiff brings this suit pursuant to the New Jersey Law Against Discrimination (“LAD”)

alleging pregnancy discrimination, failure to accommodate, retaliation and harassment based on

gender identity.

                                      Identification of Parties

        1.     Plaintiff Shaun Simmons was, at all times relevant herein, a resident of the State

of New Jersey, and an employee at Defendant Amazon.com Services, Inc.

        2.     Defendant Amazon.com Services, Inc., (herein after referred to as “Amazon”)

was at all times relevant herein, a corporation registered and operating in the State of New Jersey




                                                 1
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 2 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 3 of 20 PageID: 14




with the service of process address at Princeton South Corporate Center, Suite 106, 100 Charles

Ewing Boulevard, Ewing, NJ 08628.

        3.      Defendant Mike Menno was, at all times relevant herein, a resident of the State of

New Jersey, and an individual who is liable for the reasons outlined below.

        4.      Defendant Tyler Houpt was, at all times relevant herein, a resident of the State of

New Hersey and an individual who is liable for the reasons outlined below.

        5.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the plaintiff for the acts set forth herein.

                                        General Allegations

        6.      Plaintiff began working for Defendant on or around January 1, 2015.

        7.      Defendant promoted plaintiff to the position of process assistant in or around

August 2018.

        8.      In or around May of 2019, Defendant moved Plaintiff back to the fulfillment

center wherein Plaintiff reported to Mohit Mohamed.

        9.      When Mohamed was away for training, Plaintiff reported to Defendants Menno

and Houpt.

        10.     In or around the last week of June 2019, Plaintiff disclosed to Menno that Plaintiff

was pregnant.

        11.     Plaintiff disclosed this to Menno, because Mohamed was away at training at the

time, and therefore, Menno was Plaintiff’s direct supervisor.

        12.     The next day, one of Plaintiff’s co-workers approached Plaintiff and

congratulated Plaintiff on the fact that he was pregnant.




                                                   2
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 3 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 4 of 20 PageID: 15




       13.     Plaintiff learned that Menno had told another supervisor about Plaintiff’s

pregnancy, and had not kept the information confidential.

       14.     In addition to disclosing Plaintiff’s pregnancy to other employees, Menno and

Houpt also began criticizing Plaintiff’s work performance after Plaintiff disclosed that he was

pregnant, in an effort to demote Plaintiff.

       15.     Plaintiff complained to human resources that Menno and Houpt were retaliating

against Plaintiff because he disclosed his pregnancy.

       16.     In response to Plaintiff’s complaint, Plaintiff was sent home and placed on leave

with pay.

       17.     Following Menno’s disclosure of Plaintiff’s pregnancy, Plaintiff’s co-worker

harassed Plaintiff based on the fact that Plaintiff was pregnant.

       18.     In particular, Plaintiff’s co-worker stated to Plaintiff as Plaintiff was entering the

men’s bathroom “aren’t you pregnant.”

       19.     Plaintiff reported to human resources that he was being harassed, and concerned

about the harassing comments made by his co-workers.

       20.     In response to Plaintiff’s complaint, Plaintiff was again placed on paid leave.

       21.     Once Mohamed returned from training, Plaintiff complained to Mohamed that

Menno and Houpt were retaliating against Plaintiff because he disclosed he was pregnant.

       22.     In particular, Menno and Houpt were attempting to place Plaintiff in PATH,

which is a tier 1, non-management, non-supervisory position.

       23.     Plaintiff requested to human resources that Plaintiff be transferred to the new

Burlington County building, to avoid Plaintiff being retaliated against by Menno and Houpt.




                                                  3
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 4 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 5 of 20 PageID: 16




       24.       As a result of this request, Plaintiff was again placed on paid leave in the last two

weeks of July.

       25.       On or around August 1, 2019, Plaintiff returned to work at the TEB6 facility.

       26.       At that facility, Defendant assigned Plaintiff to picking items which is a tier 1

non-management, non-supervisory position.

       27.       The TEB6 facility handles dog food and other heavy food packages.

       28.       Therefore, Plaintiff was required to lift heavy items as an item picker.

       29.       Prior to this, Defendant never required Plaintiff to perform heavy lifting while

working for Defendant.

       30.       As a result of Plaintiff being required to lift heavy items, Plaintiff developed pain

in his abdomen due to the fact that Plaintiff was pregnant.

       31.       As a result of the fact that Plaintiff felt pain in his abdomen, Plaintiff complained

to human resources, and was required to take a one-week paid leave of absence.

       32.       In or around the first week of August 2019, Plaintiff told Vera Barossa from

human resources about the fact that he was required to work in a non-supervisory position, and

the fact that he had restrictions due to his pregnancy.

       33.       On or around August 8, 2019, Defendant placed Plaintiff as a supervisor assistant

performing tier 1 tasks and lifting heavy items.

       34.       Plaintiff was placed in this position despite the fact that Plaintiff notified

Defendant he had lifting restrictions as a result of his pregnancy, and the fact that Plaintiff should

be in a supervisory role.

       35.       As a result of being placed in the non-supervisory position lifting heavy items,

Plaintiff again complained to Barossa.




                                                    4
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 5 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 6 of 20 PageID: 17




       36.     Barossa told Plaintiff that he needed paperwork from his physician regarding any

pregnancy accommodation.

       37.     Therefore, Plaintiff provided accommodation documents to both Barossa and

Tasha Clay.

       38.     In or around the beginning of September 2019, Defendant informed Plaintiff that

he would not receive the accommodations he was requesting.

       39.     Plaintiff was also informed that the supervisory position Plaintiff was previously

offered at the Burlington County facility was rescinded, and Plaintiff would be placed on unpaid

leave pending the birth of his child.

       40.     At the time Plaintiff was required to take unpaid leave, Plaintiff was capable of

performing his job duties up to and above expectation.

       41.     All of the harassment Plaintiff was subjected to was unwelcomed.

       42.     Plaintiff identifies as a male.

       43.     All harassment herein is alleged to be severe and/or pervasive.

       44.     All harassment herein is alleged to have been because of Plaintiff’s gender

identity and/or the fact that Plaintiff was pregnant.

       45.     All harassment set forth herein is such that a reasonable man in Plaintiff’s

circumstance would have found his work environment altered to have become hostile,

intimidating or abusive.

       46.     Plaintiff’s work environment did so alter.

       47.     The harassment was purposeful, intentional and willful, and undertaken by

members of management, in fact and in law, and members of management were willfully

indifferent to the harassment.




                                                  5
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 6 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 7 of 20 PageID: 18




       48.     Because the harassment was intentionally egregious, and because members of

upper management participated in the harassment and were willfully indifferent to the

harassment, punitive damages are warranted.

       49.     Defendant is responsible for the harassment because it failed to reasonably

promulgate a policy prohibiting the same.

       50.     Defendant Amazon is further liable in this matter because it knew or should have

known about the harassment and failed to take prompt and effective remedial measures to stop it.

       51.     Defendant Amazon is further liable in this matter because Defendant delegated to

the harassing employees the authority to control the work environment and the harassing

employees abused that authority to create a hostile work environment.

       52.     At all times relevant to this Complaint, Plaintiff was pregnant.

       53.     A determinative or motivating factor in the adverse employment decisions taken

against Plaintiff including, but not limited to, requiring Plaintiff to take unpaid leave, transferring

Plaintiff, demoting Plaintiff, and refusing to provide Plaintiff with an accommodation was,

Plaintiff’s pregnancy.

       54.     Plaintiff was further a member of a protected class as an individual who advanced

his rights pursuant to the LAD in making a request for an accommodation due to his pregnancy.

       55.     Plaintiff was subjected to adverse employment actions including, but not limited

to, being forced to take paid leave, being demoted, being required to lift heavy items despite his

lifting restrictions, being refused accommodations, and being forced to take unpaid leave as a

result of making a request for an accommodation.




                                                   6
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 7 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 8 of 20 PageID: 19




       56.       Plaintiff’s membership in one or more of the protected groups set forth above was

a determinative or motivating factor in the adverse employment actions taken against Plaintiff as

outlined above.

       57.       Because the discrimination and retaliation was knowing, intentional and

purposeful, punitive damages are warranted because the conduct was undertaken by members of

upper management. Furthermore, Defendant Amazon has a policy and practice of discriminating

against individuals because of their disability and/or pregnancy, failing to provide employees

with accommodations, and retaliating against employees for requesting an accommodation,

which is demonstrated by the dozens of lawsuits filed against Amazon in the past six years in the

state of New Jersey alone, for violating New Jersey’s Discrimination Laws.

       58.       To the extent there is any mixed motive, Plaintiff need only show that a

determinative or motivating factor in the conduct directed towards him was because of his

membership in one or more of the protected groups set forth above.

       59.       Plaintiff made a request for an accommodation in that he requested that he be

given certain lifting restrictions as a result of his pregnancy, and a medical condition related to

his pregnancy.

       60.       Despite Plaintiff’s accommodation requests, Defendant failed to engage in any

interactive process to determine whether or not the accommodations could be provided, and

failed to provide the accommodations.

       61.       As a result of the unlawful conduct outlined above, Plaintiff has been forced to

suffer both economic and non-economic harm.

       62.       Individual Defendants Menno and Houpt aided and abetted the unlawful

harassment and retaliation that was engaged in by Defendant Amazon.




                                                  7
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 8 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 9 of 20 PageID: 20




        63.     Individual Defendants Menno and Houpt were generally aware of their role in the

overall illegal and unlawful activity at the time they aided and abetted such activity.

        64.     Individual Defendants Menno and Houpt knowingly and substantially assisted

Defendant Amazon in harassing, retaliating against, and failing to accommodate Plaintiff.

        65.     As a result of the unlawful conduct outlined above, Plaintiff has been forced to

suffer both economic and non-economic harm.

                                             COUNT I

                    Harassment Based on Gender Identity Under the LAD

        66.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 65, as though fully

set forth herein.

        67.     The conduct set forth above constitutes harassment based on gender identity and

is the responsibility of Defendants in both compensatory and punitive damages.

        Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

the alternative, together with compensatory damages including emotional distress and personal

hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

promotion, and any other relief the Court deems equitable and just.

                                            COUNT II

                       Harassment Based on Pregnancy Under the LAD

        68.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 67, as though fully

set forth herein.

        69.     The conduct set forth above constitutes harassment based on Plaintiff’s

pregnancy, and is the responsibility of Defendant in both compensatory and punitive damages.




                                                  8
      MER-L-001578-20 09/04/2020 11:51:31 AM Pg 9 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 10 of 20 PageID: 21




         Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages including emotional distress and personal

 hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

 equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

 promotion, and any other relief the Court deems equitable and just.

                                              COUNT III

                       Discrimination Based on Pregnancy Under the LAD

         70.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 69, as though fully

 set forth herein.

         71.     Plaintiff was subjected to discrimination based on the fact that he was pregnant,

 and that discrimination had an adverse effect on his employment.

         Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages including emotional distress and personal

 hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

 equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

 promotion, and any other relief the Court deems equitable and just.

                                               COUNT IV
                                       Failure to Accommodate

         72.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 71, as though fully

 set forth herein.

         73.     Plaintiff made a request for a reasonable accommodation in that he be permitted

 to have certain lifting restrictions as a result of the fact that Plaintiff was pregnant.




                                                     9
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 10 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 11 of 20 PageID: 22




         74.     Despite receiving Plaintiff’s request for an accommodation, Defendants failed to

 engage in any interactive process to establish whether or not the accommodation could be

 provided, and failed to provide the reasonable accommodation.

         Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages including emotional distress and personal

 hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

 equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

 promotion, and any other relief the Court deems equitable and just.

                                              COUNT V
                                     Retaliation Under the LAD

         75.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 74, as though fully

 set forth herein.

         76.     Plaintiff engaged in protected activity under the LAD in that he made a request

 for a reasonable accommodation due to his pregnancy.

         77.     As a result of Plaintiff engaging in this protected activity, Plaintiff was penalized

 by the employer as to the terms and conditions of his employment, including, but not limited to,

 being forced to take paid leave, being forced to take unpaid leave, being denied accommodation

 requests, being demoted, and being forced to perform job duties outside of his accommodations.

         Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages including emotional distress and personal

 hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

 equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

 promotion, and any other relief the Court deems equitable and just.




                                                   10
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 11 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 12 of 20 PageID: 23




                                             COUNT VI
         Retaliation Under the LAD Against Individual Defendants Menno and Houpt

         78.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 77, as though fully

 set forth herein.

         79.     Plaintiff engaged in protected activity pursuant to the LAD as outlined in

 Plaintiff’s Complaint.

         80.     Subsequent the Plaintiff engaging in that protected activity, and as a result of

 Plaintiff engaging in that protected activity, Plaintiff was subjected to adverse employment

 actions as outlined at length in this Complaint.

         81.     The retaliation Plaintiff was subjected to was actionable against individual

 Defendants Menno and Houpt each as a “person” who takes reprisal under the LAD.

         Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages including emotional distress and personal

 hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

 equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

 promotion, and any other relief the Court deems equitable and just.

                                                 COUNT VII

                     Aiding and Abetting as to Individual Defendants Menno and Houpt

         82.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 81, as though fully

 set forth herein.

         83.     For the reasons set forth above, individual Defendants Menno and Houpt are

 individually and personally responsible for aiding and abetting the harassment, retaliation and

 discrimination of Defendant Amazon.




                                                    11
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 12 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 13 of 20 PageID: 24




        Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages including emotional distress and personal

 hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

 equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

 promotion, and any other relief the Court deems equitable and just.



                                               COUNT VIII

                                    Request for Equitable Relief
        84.      Plaintiff hereby repeats and re-alleges paragraphs 1 through 83 as though fully set

 forth herein.


        85.      Plaintiff requests the following equitable remedies and relief in this matter.


        86.      Plaintiff requests a declaration by this Court that the practices contested herein

 violate New Jersey law as set forth herein.


        87.      Plaintiff requests that this Court order the defendants to cease and desist all

 conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

 and as to all other individuals similarly situated.


        88.      To the extent that plaintiff was separated from employment and to the extent that

 the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

 pay and front pay.


        89.      Plaintiff requests, that in the event that equitable reinstatement and/or equitable

 back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

 benefits and other remuneration is also equitably restored to the plaintiff.


                                                   12
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 13 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 14 of 20 PageID: 25




        90.     Plaintiff requests that the Court equitably order the defendants to pay costs and

 attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.


        91.     Plaintiff requests that the Court order the defendants to alter their files so as to

 expunge any reference to which the Court finds violates the statutes implicated herein.


        92.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

 and just.


        Wherefore, plaintiff demands judgment against the defendants jointly, severally and in

 the alternative, together with compensatory damages, punitive damages, interest, cost of suit,

 attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable

 reinstatement, and any other relief the Court deems equitable and just.

                                                COSTELLO & MAINS, LLC



                                                By: /s/ Drake P. Bearden, Jr.
 Dated: September 4, 2020                           Drake P. Bearden, Jr.




                                                   13
      MER-L-001578-20 09/04/2020 11:51:31 AM Pg 14 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 15 of 20 PageID: 26




                             DEMAND TO PRESERVE EVIDENCE

         1.     All defendants are hereby directed and demanded to preserve all physical and

 electronic information pertaining in any way to plaintiff’s employment, to plaintiff’s cause of

 action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

 but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

 images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

 messages and any and all online social or work related websites, entries on social networking

 sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

 and/or data and/or things and/or documents which may be relevant to any claim or defense in this

 litigation.

         2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

 appropriate adverse inferences.

                                               COSTELLO & MAINS, LLC


                                               By: /s/ Drake P. Bearden, Jr.
                                                   Drake P. Bearden, Jr.



                                         JURY DEMAND

         Plaintiff hereby demands a trial by jury.

                                               COSTELLO & MAINS, LLC



                                               By: /s/ Drake P. Bearden, Jr.
                                                   Drake P. Bearden, Jr.




                                                     14
     MER-L-001578-20 09/04/2020 11:51:31 AM Pg 15 of 15 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 16 of 20 PageID: 27




                                 RULE 4:5-1 CERTIFICATION

        1.      I am licensed to practice law in New Jersey and am responsible for the captioned

                matter.

        2.      I am aware of no other matter currently filed or pending in any court in any

                jurisdiction which may affect the parties or matters described herein.

                                              COSTELLO & MAINS, LLC



                                              By: /s/ Drake P. Bearden, Jr.
                                                  Drake P. Bearden, Jr.



                             DESIGNATION OF TRIAL COUNSEL

        Drake P. Bearden, Jr., Esquire, of the law firm of Costello & Mains, LLC, is hereby-

 designated trial counsel.

                                              COSTELLO & MAINS, LLC



                                              By: /s/ Drake P. Bearden, Jr.
                                                  Drake P. Bearden, Jr.




                                                 15
        MER-L-001578-20 09/04/2020 11:51:31 AM Pg 1 of 1 Trans ID: LCV20201564208
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 17 of 20 PageID: 28




                        Civil Case Information Statement
 Case Details: MERCER | Civil Part Docket# L-001578-20

Case Caption: SIMMONS SHAUN VS AMAZON.COM                        Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
SERVICES, INC.                                                   Document Type: Complaint with Jury Demand
Case Initiation Date: 09/04/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: DRAKE P BEARDEN JR                                Is this a professional malpractice case? NO
Firm Name: COSTELLO & MAINS, LLC                                 Related cases pending: NO
Address: 18000 HORIZON WAY STE 800                               If yes, list docket numbers:
MT LAUREL NJ 080544319                                           Do you anticipate adding any parties (arising out of same
Phone: 8567279700                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : SIMMONS, SHAUN
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: SHAUN SIMMONS? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES
 If yes, is that relationship: Employer/Employee
 Does the statute governing this case provide for payment of fees by the losing party? YES
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 09/04/2020                                                                                     /s/ DRAKE P BEARDEN JR
 Dated                                                                                                           Signed
           MER L 001578-20 09/05/2020 4:28:00 AM Pg 1 of 1 Trans ID: LCV20201569012
      Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 18 of 20 PageID: 29
MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P O BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   SEPTEMBER 04, 2020
                             RE:     SIMMONS SHAUN VS AMAZON.COM SERVICES INC.,
                             DOCKET: MER L -001578 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON JANETTA D. MARBREY

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      008
AT:   (609) 571-4200 EXT 74456.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: DRAKE P. BEARDEN
                                             COSTELLO & MAINS, LLC
                                             18000 HORIZON WAY STE 800
                                             MT LAUREL        NJ 08054-4319

JUWTOUZ
Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 19 of 20 PageID: 30




                   EXHIBIT B




                                       2
        MER-L-001578-20 09/23/2020 10:46:42 AM Pg 1 of 1 Trans ID: LCV20201676636
 Case 3:20-cv-13865-FLW-TJB Document 1-1 Filed 10/05/20 Page 20 of 20 PageID: 31


COSTELLO & MAINS, LLC
By: Drake P. Bearden, Jr.
Attorney I.D. No. 039202009
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                                            :
SHAUN SIMMONS,                              :   SUPERIOR COURT OF NEW JERSEY
                                            :   MERCER COUNTY - LAW DIVISION
                     Plaintiff,             :
                                            :         CIVIL ACTION
vs.                                         :
                                            :
AMAZON.COM SERVICES, INC., MIKE             :   DOCKET NO: MER-L-1578-20
MENNO, TYLER HOUPT and JOHN                 :
DOES 1-5 AND 6-10,                          :
                                            :   ACKNOWLEDGEMENT OF
                     Defendants.            :   SERVICE


TO:    EMILY CUNEO DESMEDT, ESQUIRE


       Service of Complaint and Jury Demand, Summons, Plaintiff’s First Set of Interrogatories

and Plaintiff’s First Request for Production of Documents is hereby acknowledged this

 4th
______         September 2020, by the undersigned, as counsel for Defendants.
       day of ________,




                                                 ___________________________
                                                 Emily Cuneo DeSmedt, Esquire
                                                 Morgan, Lewis & Bockius, LLP
                                                 502 Carnegie Center
                                                 Princeton, NJ 08540

                                                 Attorneys for Defendants
